Title: From George Washington to Major General Israel Putnam, 23 September 1777
From: Washington, George
To: Putnam, Israel



Dear Sir
Camp on Schuylkill 34 Miles from Philadelphia Sept. 23d 1777

The situation of our affairs in this Quarter calls for every aid, and for every effort. Genl Howe by various Manuvres & marching high up the Schuylkill, as if he meant to turn our right Flank found means by countermarching to pass the river last Night several miles below us, which is fordable almost in every part, and is now fast advancing towards Philadelphia. I therefore desire, that without a Moments loss of time you will detach as many effective rank and file, under proper Genl and other Officers, as will make the whole number including those with General Mcdougal, amount to Twenty five hundred privates and non commissiond fit for Duty. The Corps under Genl Mcdougal, to my great surprize, by a letter from him some days ago, consisted only of nine hundred & eleven. You will direct the Officers commanding the detachment now ordered to proceed as expeditiously as possible to reinforce me. The rout thro’ Morris Town & over Coriels Ferry will be the best for them to pursue—Before they arrive at the Ferry, they will hear where I am, but that they may know their destination, when they are in Two days march of it, they are to advise ⟨me⟩ by Express, and I will write on the subject. I must urge you by every motive to send on this Detachment without the least possible delay. No considerations are to prevent it. It is our first object to defeat, if possible, the Army now opposed to us here. That the passes in the Highlands may be perfectly secure, you will immediately call in your forces now on Command at out Posts. you must not think of covering a whole Country by dividing ’em, and when they are ordered in and drawn together, they will be fully competent to repel any attempt that can be made by the Enemy from below in their present situation; Besides, if you are threatned with an attack, you must get what aid you can from the Militia. The detachment

will bring their Baggage, but I wish em to come with no more than will be absolutely necessary. That you may not hesitate about complying with this order, you are to consider it as peremptory and not to be dispensed with. Colo. Malcom’s Regiment will form a part of the Detachment. I am Dr Sir with great regard your most Obet Servt

Go: Washington


P.S. The Troops now order’d need not bring any Artillery.
The Inclosed, you will send Genl Gates by Express immediately.

